NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

THE DOCTORS COMPANY,                     )
                                         )
             Petitioner,                 )
                                         )
v.                                       )   Case No. 2D15-3052
                                         )
JAMES RANDALL THOMAS a/k/a               )
Randy Thomas, as Personal                )
Representative of the Estate of          )
Mildred Thomas, deceased, and as         )
Personal Representative of the Estate    )
of Lucy Thomas, deceased, and as         )
assignee of Kenneth W. Backstrand,       )
M.D. and Kenneth W. Backstrand &         )
Associates, M.D., P.A.; Kenneth W.       )
Backstrand, M.D. and Kenneth W.          )
Backstrand and Associates, M.D., P.A.,   )
                                         )
             Respondents.                )
                                         )

Opinion filed February 5, 2016.

Petition for Writ of Certiorari to the
Circuit Court for Lee County; James R.
Thompson, Senior Judge.

Shelley H. Leinicke of Wicker, Smith,
O'Hara, McCoy & Ford, P.A., Ft.
Lauderdale, for Petitioner.

Roy D. Wasson and Annabel C.
Majewski of Wasson & Associates,
Chartered, Miami, for Respondent James
Randall Thomas.
No appearance for remaining Respondents.


CRENSHAW, Judge.


              The Doctors Company petitions this court for a writ of certiorari to review a

discovery order that denies its motion for protective order and compels the production of

The Doctors Company's claims file and other investigative documents prior to any

insurance coverage determination. Because the trial court's order directs The Doctors

Company to turn over protected materials before any coverage determination has been

made, we grant the petition and quash the order.

              This now consolidated lawsuit originated as a declaratory judgment action

wherein The Doctors Company sought a declaration concerning its obligations under an

insurance policy issued to an insured after the insured entered into an unauthorized

settlement with a tort claimant. James Randall Thomas, the personal representative of

the estate of the original tort claimant, subsequently filed an action asserting various

claims against The Doctors Company including claims for both statutory and common-

law bad faith. After the actions were consolidated, Thomas sought discovery of

information related to The Doctors Company's claims materials while the declaratory

action remained pending.

              We agree with The Doctors Company that the order compelling disclosure

of its claims file and other related materials prior to any coverage determination departs

from the essential requirements of the law. See e.g., Zirkelbach Constr., Inc. v. Rajan,

93 So. 3d 1124, 1127 (Fla. 2d DCA 2012) ("[A]n order compelling production of an

insurer's claim file when the issue of coverage is unresolved has been held to constitute



                                            -2-
a departure from the essential requirements of law for which certiorari relief is

appropriate."); Balboa Ins. Co. v. Vanscooter, 526 So. 2d 779, 779 (Fla. 2d DCA 1988);

Scottsdale Ins. Co. v. Camara De Comercio Latino-Americana De Los Estados Unidos,

Inc., 813 So. 2d 250, 251 (Fla. 3d DCA 2002). Such premature disclosure results in

irreparable harm that cannot be remedied on plenary appeal. See e.g., Old Republic

Nat'l. Title Ins. Co. v. HomeAmerican Credit, Inc., 844 So. 2d 818, 820 (Fla. 5th DCA

2003). Accordingly, we grant the petition for certiorari and quash the order under

review.

              Petition granted; order quashed.



KELLY and KHOUZAM, JJ., Concur.




                                            -3-